internal_revenue_service national_office technical_advice_memorandum uil code eo number release date taxpayer’s name taxpayer's address employer_identification_number years involved date of conference legend a a local a local c a national o q x i issues whether a local intervened in a political campaign by including web pages of its related sec_501 organization on its web site where all web pages ona local’s web site contain a local’s banner and other indicia of ownership and where the related entity’s web pages include candidate questionnaires and endorsements of candidates for public_office facts a local is recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code and classified as an organization that is not a private_foundation under sec_509 it is affiliated with the a national and operates in accordance with a national's affiliation rules a national is recognized as exempt under sec_501 and functions as the national headquarters for all a organizations a national does not however hold a group ruling a local c is recognized as exempt from federal_income_tax as an organization described in sec_501 a local controls a local c through common board membership and the organizations have a close working relationship a local c 's bylaws require that a majority though no more than two-thirds of its board_of directors consist of directors of a local and that one of these directors be the chairperson of the board_of a local a local shares office space and employees with a local c pursuant to an agreement whereby a local c reimburses a local for its share of the costs the management of a local is vested in its board_of directors which establishes policies and approves programs but delegates to its chief_executive_officer president the authority to achieve the goals set by the board the board_of directors has the authority to monitor a local's activities and require periodic reports from its chief_executive_officer president for several years prior to the year in question a local and a local c maintained separate internet web sites during that period the a local web site contained a link to the a local c web site the a local c web site experienced repeated technical problems throughout the period it was independent of the a local web site - it was unstable vulnerable to hackers and crashed often in response to the technical problems a local c had experienced with its web site the web site manager for a local c determined that corrective action was necessary in evaluating various options and after observing that other sec_501 organizations shared web sites with related sec_501 organizations the a local c web site manager recommended to the staff of a local and a local c that a local c ’s web site material should be moved to and housed within the a local web site as a separate set of web pages a local claims that the two organizations sought and received legal advice regarding the operation and maintenance of a shared web site a local states that its board was not informed about the web site change because it is not kept current on a local’s day-to-day operations no written documentation was provided between a local and its internet service provider or with a local c concerning the operation of a shared web site in the year in question the a local c web pages were moved onto the a local web site the pages were designed as a separate subset of the a local site a local c reimbursed a local for its proportional share of the web site costs pursuant to the existing reimbursement agreement between the two organizations every web page in the a local web site contains a banner with the a local logo electronic links along the top left side and bottom and a disclaimer notice and a copyright notice both of a local at the bottom all of the links lead to pages within the a local web site the banner along the top includes links entitled take action support us and b services along the left side there are links entitled about us education training volunteer c b info members only site map tell-a-friend and media along with links to register to become a member or to login if the user is already a member along the bottom are additional links entitled home about us education support us volunteer c b info and site map the about us link leads to a page describing the mission and activities of a local and the support us link leads to a page describing how to make tax-deductible contributions to a local the take action link leads to a page describing a number of activities and includes a link to find d on the web this link leads to a page containing a listing of a variety of links to other organizations on the internet including a national the links are broken down into those that are part of the affiliation of a local and a national a family and another group of links that share similar points of view as a local our allies the first link in the list is a link to the main a local c page and is described as a link to the local political arm of a local like all pages on the a local web site the pages designated as a local c pages contain the a local banner with the a local logo at the top of the page they also contain all of the a local links to the various web pages at the top side and bottom of each page as well as the a local disclaimer and copyright notices on the bottom of each page thus for example if a user clicks the link entitled support us or about us while on any of the pages designated as a local c pages the organization described is a local not a local c although a local asserts that the design of the shared site contains separate sections or pages for each organization the only visual distinction between the layout and graphic design of the web pages designated as a local c ’s and those designated as a local’s is that a local c 's logo and address appears below the a local banner on the pages designated as a local c pages the pages designated as a local c pages contain candidate questionnaires and endorsements of candidates for public_office at conference a local’s representatives claimed that the service was changing its view from only looking at allocation of costs between a sec_501 organization and a sec_501 organization and was now looking at overall graphic design furthermore at the meeting a local representatives stated that its web site operator required a local’s banner to be on all pages of its web site including the a local c pages law sec_501 provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual and it does not participate or intervene including the publishing or distributing of statements in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not operated exclusively for one or more exempt purposes described in sec_501 if it is an action_organization an action_organization is defined to include an organization which participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office activities which constitute participation or intervention in a political campaign include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such a candidate whether an organization is participating or intervening directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office depends upon all of the facts and circumstances for example certain voter education activities conducted in a non-partisan manner may not constitute prohibited political activities under sec_501 other so-called voter education activities may be proscribed by the statute revrul_78_248 1978_1_cb_154 contrasts several situations illustrating when an organization that publishes a compilation of a candidate's position or voting record has or has not engaged in prohibited political activities based on whether the questionnaire or voting guide in content or structure shows a bias or preference with respect to the views of a particular candidate see also revrul_80_282 1980_2_cb_178 amplifying revrul_78_248 regarding the timing and distribution of voter education materials revrul_2007_41 2007_25_irb_1421 date illustrates the analysis of facts and circumstances in a number of situations to determine whether a sec_501 organization has intervened in a political campaign on behalf of or in opposition to any candidate for public_office including several involving activity on the internet situations the revenue_ruling notes that ijf an organization posts something on its web site that favors or opposes a candidate for public_office the organization will be treated the same as if printed material oral statements or broadcasts that favored or opposed a it distributed candidate situation holds that a sec_501 organization that posted the following message on its web site lend your support to b your fellow parishioner in tuesday’s election for town council intervened in a political campaign additionally situation holds that a sec_501 organization intervened in a political campaign when its president endorsed a candidate in its official publication even though the president paid for that portion of the publication from his personal funds analysis to be an organization described under sec_501 an organization may not participate or intervene including the publishing or distributing of statements in any political campaign on behalf of or in opposition to any candidate for public_office determine whether an organization participates or intervenes in a political campaign all relevant facts and circumstances must be analyzed to as discussed in revrul_2007_41 a web site is a form of communication if an organization posts something on its web site that favors or opposes a candidate for public_office the organization will be treated the same as if it distributed printed material oral statements or broadcasts that favored or opposed a candidate in this case a local's banner logo site links and disclaimer and copyright notices are included on every web page contained on the a local web site including the web pages with candidate questionnaires and endorsements of candidates for public_office material that was previously on a local c ’s separate web site indeed except for an a local c logo and address below the a local banner the banner and visual presentation of those a local c pages is virtually indistinguishable from the other pages of a local’s web site as a result of this presentation a local is considered to have distributed those candidate questionnaires and endorsements additionally as in situation of revrul_2007_41 the fact that a local c reimbursed a local for the proportionate cost of the web site that contained its material does not change the conclusion that a local is responsible for having distributed the material a local intervened in a political campaign by distributing campaign endorsements on its web site conclusion -end-
